      Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 1 of 12 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

CHURCH MUTUAL                                         )
INSURANCE COMPANY,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )    Case No.
                                                      )
THE METROPOLITAN CHRISTIAN                            )    JURY TRIAL DEMANDED
WORSHIP CENTER OF ST. LOUIS,                          )
                                                      )
Serve: Raphael Green                                  )
       3452 Potomac Ave.                              )
       St. Louis, Missouri 63118,                     )
                                                      )
       Defendant.                                     )

                      COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Plaintiff, Church Mutual Insurance Company, by and through

undersigned counsel, pursuant to 28 U.S.C. §§2201 and 2202 and Rule 57 of the Federal Rules

of Civil Procedure and for its Complaint for Declaratory Judgment, states as follows:

                                             PARTIES

       1.      Church Mutual Insurance Company (“Church Mutual”) is a corporation organized

and existing under the laws of the State of Wisconsin, with its principal place of business in

Merrill, Wisconsin.

       2.      Defendant The Metropolitan Christian Worship Center of St. Louis is a domestic

nonprofit corporation, organized and existing under the laws of the State of Missouri, with its

principal place of business in St. Louis, Missouri.
      Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 2 of 12 PageID #: 2



                                     JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction under 28 U.S.C. §1332 because the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of costs,

interest and attorneys’ fees, and there exists complete diversity of citizenship.

        4.     Venue is proper in the Eastern District of Missouri under 28 U.S.C. §1391

because Defendant resides in this District, the events and omissions giving rise to the claim

occurred in this District and the property involved is situated in this District.

                                      GENERAL ALLEGATIONS

        5.     Plaintiff brings this action seeking an interpretation of the insurance policy

described below and a declaration of the rights and obligations of the parties thereunder.

        6.     An actual justiciable controversy exists between Plaintiff and Defendant and

litigation as to this controversy is imminent and inevitable. Resolution of matters raised in this

action will dispose of all issues between the parties under the insurance policy issued by

Plaintiff.

        7.     All necessary and proper parties are before the Court for the matters in

controversy, and there is no other litigation between the parties concerning their rights and

obligations under the insurance policy issued by Plaintiff.

        8.     Plaintiff has complied with all conditions precedent under the insurance policy

and has no other adequate remedy at law.

                                 PLAINTIFF’S INSURANCE POLICY

        9.     Plaintiff issued an actual cash value policy of insurance, policy number 0119510-

02-857145, dated January 17, 2016 to January 17, 2019 (the “actual cash value policy”), to

Defendant for the property located at 3452 Potomac Street, St. Louis, Missouri 63118 (the



                                                       2
      Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 3 of 12 PageID #: 3



“subject property”). See Exhibit 1, a true and accurate copy of the actual cash value policy,

attached hereto and incorporated herein.

                             GROUNDS FOR DECLARATORY JUDGMENT

       10.        On May 10, 2017, Defendant submitted a claim to Plaintiff under the actual cash

value policy alleging that on or about February 28, 2017, the subject property sustained damage

due to a storm.

       11.        Church Mutual assigned the matter claim number 1316847.

       12.        As part of its investigation, Church Mutual assigned Nixon & Company, Inc. as

the adjuster to inspect the property.

       13.        Nixon & Company determined that the subject property did sustain some storm

related damages in the form of wind damage to the roof and gutters and prepared an estimate for

those damages containing a replacement cost value of $29,822.45.

       14.        Pursuant to the actual cash value policy, in September 2017, Church Mutual

issued payment to Defendant for the covered damages to the subject property in the amount of

$20,209.39, which constituted the actual cash value of the loss after subtracting non-recoverable

depreciation and the deductible.

       15.        Defendant accepted the check from Church Mutual in the amount of $20,209.39

and deposited those proceeds into its bank account.

       16.        Church Mutual also assigned an engineer, Joseph Kraus of EFI Global, to inspect

the subject property.

       17.        Mr. Kraus’ inspection revealed that the interior moisture staining was due to age

related deterioration of the flat roofs and wall/roof flashings, as well as deteriorated sealant

application repairs along the roof/wall interfaces above the leaks



                                                      3
      Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 4 of 12 PageID #: 4



       18.     As the water did not enter through a storm created opening and the staining was

not the result of storm activity, Church Mutual denied the portion of Defendant’s claim for

interior moisture damages in October 2017.

       19.     In July 2018, Defendant for the first time indicated a desire to proceed with an

additional claim with Church Mutual under claim number 1316847.

       20.     On October 12, 2018, Defendant submitted a Sworn Statement in Proof of Loss to

Plaintiff, thereby making a formal demand under oath for payment under the actual cash value

policy for $359,444.08. See Exhibit 2, a true and accurate copy of Defendant’s Sworn Statement

in Proof of Loss, attached hereto and incorporated herein.

       21.     Defendant’s Sworn Statement in Proof of Loss was submitted along with and

specifically referred to an estimate from Alltex General Contracting, LLC from Crandall, Texas.

See Exhibit 3, a true and accurate copy of the estimate from Alltex General Contracting, LLC,

attached hereto and incorporated herein.

       22.     The estimate from Alltex General Contracting, LLC provides a subtotal of

$239,629.30, overhead of 25% in the amount of $59,907.39 and profit of 25% in the amount

$59,907.39, for a total replacement cost value of $359,444.08.

       23.     The Alltex General Contracting, LLC estimate provides a replacement cost value

of $359,444.08, but does not account for any depreciation or provide an actual cash value figure.

       24.     On March 12, 2019, Defendant’s representative, Theodore Boldin, appeared for

an Examination Under Oath and provided sworn testimony under oath on matters pertaining to

Defendant’s claim with Plaintiff.

       25.     Mr. Boldin made the following representations on behalf of Defendant during his

Examination Under Oath:



                                                    4
      Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 5 of 12 PageID #: 5



               a.      Defendant had the roof replaced on the subject property in August 2006;

               b.      From the time of the roof replacement, through the submission of the

                       present claim, roof leaks and interior moisture damages were an ongoing

                       and repeated problem at the subject property;

               c.      Defendant retained various contractors to perform numerous temporary

                       repairs but the leaks and damages continued;

               d.      None of the incidents between August 2006 and February 2017 were

                       reported to Plaintiff and Plaintiff had no knowledge of them, no

                       opportunity to take care of the problems or to decide whether to stay on

                       the risk;

               e.      Defendant ultimately submitted a claim to Plaintiff because it could no

                       longer keep up with the leaks and damages and the band-aids were not

                       working anymore; and

               f.      Although February 28, 2017 was selected as the date of loss, all of the

                       damages did not occur on February 28, 2017 and it is not possible to

                       determine when the complained of damages occurred.

       26.     Mr. Boldin’s testimony establishes that rather than being from a single occurrence

in February 2017, the alleged damages were the result of continuous problems that Defendant

had attempted to address on its own for years.

       27.     During its investigation of the claim, Plaintiff requested on numerous occasions

that Defendant produce documents and records in support of its claim.

       28.     Despite these repeated requests, Defendant failed to provide such documents and

records to Plaintiff during the claim.



                                                    5
     Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 6 of 12 PageID #: 6



       29.    One or more of the following provisions, inter alia, of the actual cash value policy

apply and bar or may bar coverage in this case for Defendant:

                               PROPERTY COVERAGE PART
                                 DECLARATIONS PAGE

                                              ***

       COVERAGE:                            BUILDING
       LIMIT OF INSURANCE:                  $2,727,000
       COINSURANCE PERCENT:                 80%
       COVERED CAUSE OF LOSS:               SPECIAL
       VALUATION:                           ACTUAL CASH VALUE

                                              ***

                             COMMON POLICY CONDITIONS

                                              ***

              C.      EXAMINATION OF YOUR BOOKS AND RECORDS

                      We may examine and audit your books and records as they relate
                      to this policy at any time during the policy period and up to three
                      years afterward.

                                              ***

                                  PROPERTY CONDITIONS

                                              ***

       A.     CONCEALMENT, MISREPRESENTATION OR FRAUD

              This Coverage Part is void in any case of fraud by you relating to it. It is
              also void if you or any other insured, at any time, intentionally conceal or
              misrepresent a material fact concerning:

              1.      This Coverage Part;

              2.      The Covered Property;

              3.      Your interest in the Covered Property; or

              4.      A claim under this Coverage Part.

                                                    6
Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 7 of 12 PageID #: 7




                                     ***

 C.    LOSS CONDITIONS

                                     ***

 3.    Duties in the Event of Loss or Damage.

       a.     You must see that the following are done in the event of loss or
              damage to Covered Property:

              (1)    Notify the police if a law may have been broken.

              (2)    Give us prompt notice of the loss or damage. Include a
                     description of the property involved.

              (3)    As soon as possible, give us a description of how, when,
                     and where the loss or damage occurred.

              (4)    Take all reasonable steps to protect the Covered Property
                     from further damage and keep a record of your expenses
                     necessary to protect the Covered Property for consideration
                     in the settlement of the claim. This will not increase the
                     Limit of Insurance. However, we will not pay for any
                     subsequent loss or damage resulting from a cause of loss
                     that is not a Covered Cause of Loss. Also, if feasible, set
                     the damaged property aside and in the best possible order
                     for examination.

              (5)    At our request, give us complete inventories of the
                     damaged and undamaged property. Include quantities,
                     costs, values, and amount of loss claimed.

              (6)    As often as may be reasonably required, permit us to
                     inspect the property proving the loss or damage and
                     examine your books and records.

                     Also permit us to take samples of damaged and undamaged
                     property for inspection, testing and analysis, and permit us
                     to make copies from your books and records.

              (7)    Send us a signed, sworn proof of loss containing the
                     information we request to investigate the claim. You must
                     do this within 60 days after our request. We will supply
                     you with the necessary forms.

                                           7
Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 8 of 12 PageID #: 8




             (8)    Cooperate with us in the investigation or settlement of the
                    claim.

       2.    We may examine any insured under oath, while not in the presence
             of any other insured and at such times as may be reasonably
             required, about any matter relating to this insurance or the claim,
             including an insured’s books and records. In the event of an
             examination, an insured’s answers must be signed.

                                     ***

                   CAUSES OF LOSS - SPECIAL FORM

                                     ***

 B.    EXCLUSIONS

       1.    We will not pay for loss or damage caused directly or indirectly by
             any of the following. Such loss or damage is excluded regardless
             of any other cause or event that contributes concurrently or in any
             sequence to the loss.

                                     ***

             h.     “Fungus,” Wet Rot, Dry Rot and Bacteria.

                    Presence, growth, proliferation, spread or any activity of
                    “fungus,” wet or dry rot or bacteria.

                    But if “fungus,” wet or dry rot or bacteria results in a
                    “specified cause of loss,” we will pay for the loss or
                    damage caused by that “specified cause of loss.”

                    This exclusion does not apply:

                    1.     When “fungus,” wet or dry rot or bacteria results
                           from fire or lightning; or

                    2.     To the extent that coverage is provided in the
                           Additional Coverage - Limited Coverage For
                           “Fungus,” Wet Rot, Dry Rot And Bacteria with
                           respect to loss or damage by a cause of loss other
                           than fire or lightning.




                                           8
Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 9 of 12 PageID #: 9



                     Exclusions B.1.a. through B.1.h. apply whether or not the
                     loss event results in widespread damage or affects a
                     substantial area.

                                       ***

       2.    We will not pay for loss or damage caused by or resulting from
             any of the following:

                                       ***

             d.      (1)     Wear and tear;

                     (2)     Rust, or other corrosion, decay, deterioration,
                             hidden or latent defect, or any quality in property
                             that causes it to damage or destroy itself;

                                       ***

                     (4)     Settling, cracking, shrinking, or expansion;

                                       ***

             f.      Continuous or repeated seepage or leakage of water, or the
                     presence or condensation of humidity, moisture, or vapor
                     that occurs over a period of 14 days or more.

                                       ***

       3.    We will not pay for loss or damage caused by or resulting from
             any of the following 3. a. through 3. c. but if an excluded cause of
             loss that is listed in 3. a. through 3. c. results in a Covered Cause of
             Loss, we will pay for the loss or damage caused by that Covered
             Cause of Loss.

                                       ***

             c.      Faulty, inadequate, or defective:

                                       ***

                     (2)     Design, specifications, workmanship, repair,
                             construction, renovation, remodeling, grading,
                             compaction;




                                             9
    Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 10 of 12 PageID #: 10



                              (3)    Materials used in repair, construction, renovation,
                                     or remodeling; or

                              (4)    Maintenance;

                              of part or all of any property on or off the described
                              premises.

       C.      LIMITATIONS

               The following limitations apply to all policy forms and endorsements,
               unless otherwise stated.

               1.     We will not pay for loss of or damage to property, as described and
                      limited to this section. In addition, we will not pay for any loss that
                      is a consequence of loss or damage as described and limited in this
                      section.

                                               ***

                      c.      The interior of any building or structure caused by or
                              resulting from rain, snow, sleet, ice, sand, or dust, whether
                              driven by wind or not, unless:

                              (1)    The building or structure first sustains damage by a
                                     Covered Cause of Loss to its roof or walls through
                                     which the rain, snow, sleet, ice, sand, or dust enters;
                                     or

                                               ***

       30.     Based on its investigation of the facts and circumstances surrounding the loss and

the claim, Plaintiff reasonably concluded that any claimed damage to the subject property is not

related to any storms or a Covered Cause of Loss, but rather is attributable to wear, tear, decay,

deterioration, settling, cracking, shrinking or expansion, continuous or repeated seepage or

leakage of water, faulty, inadequate or defective workmanship, repair, construction, materials or

maintenance.

       31.     As the actual cash value policy’s exclusions and limitations preclude coverage for

such damages, no coverage exists for Defendant’s claimed damages.

                                                     10
    Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 11 of 12 PageID #: 11



       32.     Based on its investigation of the facts and circumstances surrounding the loss and

the claim, Plaintiff reasonably concluded that Defendant failed to comply with the conditions of

the actual cash value policy by concealing and/or misrepresenting material facts concerning the

Coverage Part, the Covered Property, its interest in the Covered Property and/or a claim under

the Coverage Part, including, but not limited to, presenting a replacement cost claim and seeking

payment for replacement cost sums when all that is available is actual cash value under the actual

cash value policy and when the actual cash value has already been paid by Plaintiff and accepted

by Defendant and other related matters.

       33.     Due to this conduct, Defendant is barred from recovery under the actual cash

value policy and no coverage exists for Defendant’s claimed damages.

       34.     Based on its investigation of the facts and circumstances surrounding the loss and

the claim, Plaintiff reasonably concluded that Defendant failed to cooperate and comply with its

duties after a loss as required under the actual cash value policy, including, but not limited to,

failing to provide prompt notice of the loss, failing to take all reasonable steps to protect the

subject property from further damage, failing to produce requested documents and records in

support of the claim, failing to cooperate with Plaintiff in the investigation of the claim and other

related matters.

       35.     Defendant’s failures to comply with its duties have prejudiced Plaintiff’s rights

under the actual cash value policy and, as such, Defendant is barred from recovery under the

actual cash value policy and no coverage exists for Defendant’s claimed damages.

       36.     Plaintiff has sustained damage as a result of Defendant’s concealments,

misrepresentations and/or breaches of the actual cash value policy conditions in that it has

incurred substantial costs and expenses for claim response, investigation, adjusting and



                                                     11
    Case: 4:19-cv-00903 Doc. #: 1 Filed: 04/10/19 Page: 12 of 12 PageID #: 12



evaluating and attorneys’ fees, which continue to accrue. Plaintiff is entitled to recoup and/or

recover the amount of these costs, expenses and attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff Church Mutual Insurance Company respectfully requests that

this Court: (1) determine the rights and obligations of the parties under the actual cash value

policy and enter a judgment construing the actual cash value policy including applicable

coverage provisions, exclusions, limitations and conditions thereunder in favor of Plaintiff; (2)

declare that Plaintiff is entitled to recover the amount of costs and expenses incurred in

investigation, including adjustment and evaluation of the claim, and attorneys’ fees; and (3) for

any and all such further relief that this Court deems just and proper under the circumstances.

                                             Respectfully submitted,



                                             /s/ Robert W. Cockerham
                                             Robert W. Cockerham #31984
                                             COCKERHAM & ASSOCIATES, L.L.C.
                                             10803 Olive Blvd.
                                             St. Louis, MO 63141
                                             314-621-3900
                                             Fax: 314-621-3903
                                             rcockerham@cockerhamlaw.com

                                             Attorneys for Plaintiff Church Mutual
                                             Insurance Company




                                                    12
